--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vista International Technologies, Inc. 10-Q [vista_10q-093011.htm]
Exhibit 10.5
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Security Agreement”) made as of the 16th day of
September, 2011, by and between VISTA INTERNATIONAL TECHNOLOGIES, INC., a
Delaware corporation with its principal place of business at 88 Inverness Circle
East, N-103, Englewood, CO 80112 (“Debtor”) and RICHARD C. STRAIN, an individual
residing at 15 Loockerman Avenue, Poughkeepsie, New York  12601 (“Secured
Party”).


WHEREAS, Debtor is indebted to Secured Party pursuant to a Promissory Note,
dated September 16, 2011, in the maximum principal sum of FOUR HUNDRED FIFTY
THOUSAND AND 00/100 ($450,000.00) DOLLARS (the “Loan”);


WHEREAS, in connection with and in consideration of the Loan, Debtor has agreed
to grant Secured Party a security interest in the assets of Debtor.


NOW, THEREFORE, subject to the terms and conditions set forth in this Agreement,
the parties hereto agree as follows:


1)  Grant of Security Interest.  In consideration of (i) the extension of the
Loan from Secured Party to Debtor and (ii) any other loans, advances, or other
financial accommodations at any time at or after the date hereof effectively
made or extended by the Secured Party to or for the account of Debtor, directly
or indirectly, as principal, guarantor or otherwise, including any obligations
which Debtor may have to the Secured Party (the “Indebtedness”), Debtor hereby
grants to Secured Party a continuing first priority security interest in,
assignment of and right of setoff against the Collateral described in Paragraph
2 hereof to secure the payment, performance and observance of (a) all
obligations, liabilities and agreements of any kind of Debtor to the Secured
Party, now existing or hereafter arising, direct or indirect, absolute or
contingent, secured or unsecured, due or not, arising out of or relating to the
Indebtedness (all of the foregoing being herein referred to as the
“Obligations”) and (b) all agreements, documents and instruments evidencing any
of the foregoing or under which any of the foregoing may have been issued,
created, assumed or guaranteed (collectively the “Loan Documents”).


2)  Collateral.  The “Collateral” in which a security interest in favor of the
Secured Party is hereby granted is described in Schedule “A” annexed hereto and
made a part hereof and also includes all attachments and accessions now or
hereafter affixed to the Collateral or used in connection therewith and all
substitutions and replacements therefore, and all proceeds thereof (including,
without limitation, claims of the Debtor against third parties for loss, damage
to or destruction of any Collateral) together with all money (as that term is
defined in the Uniform Commercial Code of the State of New York (the “UCC”),
securities, drafts, notes, items and other property of Debtor, and the proceeds
thereof, now or hereafter held or received by or in transit to the Secured party
from or for Debtor, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, and any and all deposits (general or special),
balances, sums, proceeds and credits of Debtor with, and any and all claims of
Debtor against the Secured Party at any time existing.
 
 
 

--------------------------------------------------------------------------------

 

 
3)  Debtor’s Representations and Warranties.  Debtor  warrants, represents and
covenants to the Secured Party that:


(a)           Debtor is a corporation duly organized and existing and in good
standing under the laws of the State of Delaware and is duly qualified to
transact business in the State of Colorado.  Debtor has full power and authority
to carry out and perform its undertakings and obligations as provided
herein.  The execution and delivery by Debtor of this Security Agreement and the
consummation of the transactions contemplated in this Security Agreement have
been duly authorized by all proper or requisite corporate proceedings and will
not conflict with or breach any provision of any agreement to which Debtor is a
part or by which it may be bound, the Certificate of Incorporation or Bylaws of
Debtor.


(b)           The execution, delivery and performance by Debtor of this
Agreement does not and will not contravene any contractual restriction or, any
law binding on or effecting Debtor or any of its properties.


(c)           No consent or approval, notice to or waiver or other action is
required for the due execution, delivery and performance by Debtor of this
Agreement.


(d)           This Agreement is a legal, valid and binding obligation of Debtor,
enforceable against Debtor in accordance with its terms, except as may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect affecting the enforcement of creditor’s
rights generally and (ii) general principles of equity (regardless of whether
considered in a proceeding in equity or in law).


(e)           Debtor is the owner of and has title to all of the Collateral,
free and clear of all liens and encumbrances of any kind and nature whatsoever
except for liens already granted to the secured party, if any.


(f)           The chief executive office and other places of business of Debtor,
the books and records relating to the Collateral and the Collateral are, and
have been during the four (4) month period prior to the date hereof (or in the
case of a new business, from the date of commencement of said business), located
at the address set forth in the recitals hereinabove and Debtor will not change
the same, or merge or consolidate with any person or change its name, without
prior written notice to and consent of the Secured Party.


(g)           Debtor will use the Collateral for lawful purposes only, with all
reasonable care and caution and in conformity with all applicable laws,
ordinances, rules and regulations.


(h)           Debtor will keep all inventory and equipment if such should be
part of the Collateral, in first class order, repair, running and marketable
condition, at Debtor’s sole cost and expense, ordinary wear and tear and
obsolescence excepted.
 
 
1

--------------------------------------------------------------------------------

 

 
(i)           The Secured Party shall at all reasonable times have ready and
free access to and the right to inspect the Collateral and any records
pertaining thereto (and the right to make extracts from and to receive from
Debtor originals or true copies of such records and any papers and instruments
relating to any Collateral upon request therefore) and Debtor hereby grants to
the Secured Party a security interest in all such records, papers and
instruments to secure the payment, performance and observance of the
Obligations.


(j)           The Collateral is now and shall remain personal property, and
Debtor will not permit any equipment, if such is a part of the Collateral, which
is not now a fixture to become a fixture without prior written notice to and
consent of the Secured Party.


(k)           Debtor, at its sole cost and expense, will insure the Collateral
in the name of and with loss or damage payable to the Secured Party, as its
interest may appear, against such risks, with such companies and in such
amounts, as may be required by the Secured Party from time to time (all such
policies provide for ten (10) days minimum written notice of cancellation or
amendment to the Secured Party) and Debtor will deliver to the Secured Party the
original or duplicate policies, or certificates or other evidence satisfactory
to the Secured Party attesting thereto, and Debtor will promptly notify the
Secured Party of any material loss or material damage to any Collateral and
promptly file a claim therefore if covered by insurance.


(l)           Debtor will, at its sole cost and expense, perform all acts and
execute all documents requested by the Secured Party from time to time to
evidence, perfect, maintain or enforce the Secured Party’s first priority
security interest granted herein or otherwise in furtherance of the provisions
of this Security Agreement.


(m)           At any time and from time to time, Debtor shall, at its sole cost
and expense, execute and deliver to the Secured Party such financing statements
pursuant to the UCC, applications for certificates of title, and other papers,
documents or instruments as may be requested by the Secured Party in connection
with this Security Agreement, and Debtor hereby authorizes the Secured Party, at
the Debtor’s expense, to execute and file at any time and from time to time one
or more financing statements or copies thereof or of this Security Agreement
with respect to the Collateral, signed only by the Secured Party.


(n)           In its discretion, the Secured Party may, at any time and from
time to time, after a Default, as hereinafter defined, has occurred, in its
name, the Debtor’s name or otherwise, notify any account debtor or obliger of
any account, contract, document, instrument, chattel paper or general intangible
included in the Collateral to make payment to or otherwise act at the direction
of the Secured Party.


(o)           In its discretion, Secured Party may, at any time and from time to
time, after a Default has occurred, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for, or make any compromise or settlement deemed desirable by the Secured Party
with respect to any Collateral, and/or extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, or release any
Collateral or Obligations, all without notice to or consent by Debtor and
without otherwise discharging or affecting the Obligations, the Collateral or
the security interest therein created.
 
 
2

--------------------------------------------------------------------------------

 

 
(p)           In its discretion, Secured Party may, at any time and from time to
time, for the account of Debtor, pay any amount or do any act required of Debtor
hereunder, which Debtor fails to do or pay, and any such payment shall be deemed
an advance by Secured Party to Debtor payable on demand together with interest
at the highest rate then payable on the Obligations.


(q)           Debtor will pay the Secured Party for all sums, costs, and
expenses which Secured Party may pay or incur pursuant to the provisions of this
Security Agreement or in negotiating, executing, perfecting, defending, or
protecting the security interest granted herein or in enforcing payment of the
Obligations or otherwise in connection with the provisions hereof, including but
not limited to court costs, collection charges, travel expenses, and reasonable
attorneys fees, whether or not an action or proceeding is commenced, all of
which, together with interest at the highest rate then payable on the
Obligations, shall be part of the Obligations, be payable on demand and be
secured hereby.


(r)           All proceeds and collections arising from or received with respect
to accounts receivable or contract rights, if included in the Collateral, shall,
but only in the event that a Default has occurred, be segregated, not be
commingled with any other property of the Debtor, be held in trust for the
Secured Party by Debtor and be delivered in kind by Debtor to Secured Party or
its designee, with any necessary endorsement or assignment thereon.


(s)           Except as otherwise specifically provided in any loan agreement
between the Secured Party and the Debtor, all proceeds of any Collateral
received by Debtor after the occurrence of a Default or the occurrence of an
event which, with the passage of time, the giving of notice or otherwise would
constitute a Default, shall not be commingled with other property of Debtor, but
shall be segregated, held by Debtor in trust for the Secured Party, and
immediately delivered to the Secured Party in the form received, duly endorsed
in blank where appropriate to effectuate the provisions hereof, the same to be
held by the Secured Party as additional Collateral hereunder or, at Secured
Party’s option, to be applied to payment of the Obligations, whether or not due
and in any order the Secured Party may elect.


(t)           In its sole discretion, the Secured Party may, at any time and
from time to time, assign, transfer or deliver to any transferee of any
Obligations, any Collateral, whereupon the Secured Party shall be fully
discharged from all responsibility and the transferee shall be vested with all
powers and rights of Secured Party hereunder with respect thereto, but the
Secured Party shall retain all rights and powers with respect to any Collateral
not assigned, transferred or delivered.


4)  Default.  Any of the following events or occurrences shall constitute a
“Default” under this Agreement and the Obligations:
 
 
3

--------------------------------------------------------------------------------

 

 
(a)           The failure of the Debtor, or any other person or entity
responsible, to make punctual payment of any sum payable hereunder, upon the
Obligations or under any Loan Document;


(b)           The failure of the Debtor, or any other person or entity
responsible, to timely perform any Obligations to be performed by them
hereunder, with respect to the Obligations or under any Loan Document; and


(c)           With respect to the Debtor, any maker, endorser or guarantor of,
or any other party to the Obligations, each of whom is included in the term
“them” as used in this paragraph; any failure to perform with respect to any
liabilities or obligations to, or agreements with, Secured Party; death or
dissolution; death of any shareholder/member of a corporation, partnership,
limited liability company or other form of entity included in the term “them”;
insolvency; calling of a meeting of creditors; making or sending a notice of an
intended bulk transfer, suspension or liquidation of usual business; failure
when required to furnish Secured Party with any financial information or to
permit Secured Party to inspect books and records; making any misrepresentation
to Secured Party in obtaining credit; failing to pay or remit any tax when
assessed or due; commencement of a voluntary or involuntary proceeding under any
Federal or State bankruptcy law now or hereinafter in existence; application for
the appointment of a receiver or liquidating agent or similar person; entry of a
judgment against any of them (but excepting any judgment of any amount which is
covered by liability insurance); issuance of an order of attachment against any
of their property; failure of any of them to comply at any time with Regulation
U of the Federal Reserve Board; or if at any time in the reasonable opinion of
the Secured Party, the financial responsibility of any of them should become
impaired.


5)  Rights Upon Default.  Upon the occurrence of any Default and at any time
thereafter, the Secured Party shall have the right to declare the Obligations,
or any of them, immediately due and payable without notice, demand or protest,
all of which are hereby waived, and shall have the following rights and remedies
of a secured party under the UCC or available to the Secured Party under the
Obligations or Loan Documents; all such rights and remedies being cumulative,
not exclusive and enforceable alternatively, successively or concurrently:


(a)           The right to enter at any time and from time to time, with or
without judicial process or the aid and assistance of others, any premises where
any Collateral may be located;


(b)           The right without resistance or interference by Debtor, to take
possession of the Collateral; and/or dispose of any Collateral where located;
and/or require Debtor to assemble and make available to the Secured Party at the
expense of Debtor any Collateral at a place designated by the Secured Party
which is reasonably convenient to both parties;


(c)           The right to remove any Collateral from where it is located for
the purpose of effecting sale or other disposition thereof (and if any of the
Collateral consists of motor vehicles the Secured Party may use Debtor’s license
plates);
 
 
4

--------------------------------------------------------------------------------

 

 
(d)           The right to sell, resell, lease, assign and deliver, grant
options for or otherwise dispose of any Collateral in its then condition or
following any commercially reasonable preparation or processing, at the public
or private sale or proceedings or otherwise, by one or more contracts, in one or
more parcels, at the same or different times, with or without having the
Collateral at the place of sale or other disposition, for cash and/or credit,
and upon any terms, at such place(s) and time(s) and to such person(s) as the
Secured Party deems best, all without demand, notice or advertisement whatsoever
except that where an applicable statute requires reasonable notice of sale or
other disposition Debtor hereby agrees that the sending of three (3) days notice
by ordinary mail, postage prepaid, to any address of Debtor set forth in this
Security Agreement shall be deemed reasonable notice thereof.  If any Collateral
is sold by the Secured Party upon credit or for future delivery, the Secured
Party shall not be liable for the failure of the purchaser to pay for same and
in such event the Secured Party may resell such Collateral.  The Secured Party
may buy any Collateral at any public sale and, if any Collateral is of a type
customarily sold in a recognized market or is of the type which is subject to a
standard price quotations, the Secured Party may buy such Collateral at such
price at private sale and in each case may make payment therefore by any means.


6)  Application of Proceeds Received.  The Secured Party may apply the sale
proceeds actually received from any sale or other disposition to the reasonable
expenses of retaking, holding, preparing for sale, selling, leasing and the
like, to reasonable attorneys fees and all travel and other expenses which may
be incurred by Secured Party in attempting to collect the Obligations or enforce
this Security Agreement or in the prosecution or defense of any action or
proceeding related to the subject matter of this Security Agreement; and then to
the Obligations in such order and as to principal, or interest or other charges
as the Secured Party may desire; and Debtor shall remain liable and will pay the
Secured Party, on demand, any deficiency remaining, together with interest
thereon at the highest rate then payable on the Obligations and the balance of
any expenses unpaid, with any surplus to be paid to Debtor, subject to any duty
of the Secured Party, imposed by law, to the holder of any subordinate interest
in the Collateral actually known to the Secured Party.


The Secured Party may appropriate, set off and apply to the payment of the
Obligations, any Collateral in or coming into the possession of the Secured
Party or its agents, without notice to Debtor and in such manner as Secured
Party may in its discretion determine.


7)  Attorney-In-Fact.  To effectuate the terms and provisions hereof Debtor
hereby designates and appoints the Secured Party and its designees or agents as
attorney-in-fact of Debtor, irrevocably and with full power of substitution,
with authority, after the occurrence of a Default, to:  receive, open and
dispose of all mail addressed to Debtor and notify the Post Office authorities
to change the address for delivery of mail addressed to Debtor to such address
as Secured Party may designate; endorse the name of Debtor on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
Collateral or the proceeds thereof that may come into the Secured Party’s
possession; sign the name of Debtor on any invoices, documents, drafts against
and notices to account debtors or obligers of Debtor, assignments and requests
for verification of accounts; execute proofs of claim and loss; execute
endorsements, assignments of other instruments of conveyance or transfer; adjust
and compromise any claims under insurance policies or otherwise; execute
releases; and do all other acts and things necessary or advisable in the sole
discretion of the Secured Party to carry out and enforce this Security Agreement
and/or the Obligations.  All acts done under the foregoing authorization are
hereby ratified and approved and neither Secured Party nor any designee or agent
thereof shall be liable for any acts of commission or omission, for any error of
judgment or for any mistake of fact or law.  This power of attorney being
coupled with an interest is irrevocable while any Obligation shall remain
unpaid.
 
 
5

--------------------------------------------------------------------------------

 

 
8)  Miscellaneous.  The Secured Party shall not be deemed, by its acceptance of
this Security Agreement, to have assumed any responsibility, or obligation or
duty with respect to, any of the Collateral or its use, or any matter or
proceeding arising out of or relating thereto, including, without limitation,
any obligation or duty to take action to collect, preserve or protect its or
Debtor’s rights in the Collateral.  Debtor hereby releases the Secured Party
from any claims, causes of action and demands at any time arising out of or with
respect to this Security Agreement, the Obligations, the Collateral or its use
or disposition and Debtor hereby agrees to hold the Secured Party harmless from
and with respect to any and such claims, causes of action and demands relating
thereto.  The Secured Party’s prior recourse to any Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of the Obligations.  No act, omission or delay by the Secured Party
shall constitute a waiver of its rights and remedies hereunder or otherwise.  No
single or partial waiver by the Secured Party of any Default or right or remedy
which it may have shall operate as a waiver of any other Default, right or
remedy or of the same Default, right or remedy on a future occasion. Debtor
hereby waives presentment, notice of dishonor and protest of all instruments
included in or evidencing the Obligations of the Collateral, and all other
notices and demands whatsoever (except as expressly otherwise provided
herein).  In the event of any litigation with respect to any matter connected
with this Security Agreement, the Obligations or the Collateral, Debtor hereby
waives the right to a trial by jury.  Debtor hereby irrevocably consents to the
jurisdiction of the Courts of the State of New York and of any Federal Court
located in such State in connection with any action or proceeding arising out of
or relating to the Obligations, this Security Agreement or the Collateral, or
any document or instrument delivered with respect to any of the
Obligations.  Debtor hereby waives personal service of any process in connection
with any such action or proceeding and agrees that the service thereof may be
made by certified or registered mail directed to Debtor at any address of Debtor
set forth in this Security Agreement.  Debtor so served shall appear or answer
to such process within thirty (30) days after the mailing thereof.  Should
Debtor so served fail to appear or answer within said thirty (30) day period,
Debtor shall be deemed in default and judgment may be entered by Secured Party
against Debtor for the amount requested and such other relief as may be demanded
in any process so served.  In the alternative, in its discretion, Secured Party
may effect service upon Debtor in any other form or manner permitted by
law.  All terms herein shall have the meanings as defined in the UCC, unless the
context otherwise requires.  No provision hereof shall be modified, altered or
limited except by a written instrument expressly referring to this Security
Agreement and to such provision, and executed by the party to be charged.  This
Security Agreement and all Obligations shall be binding upon the successors, or
assigns of Debtor and shall, together with the rights and remedies of the
Secured Party hereunder, inure to the benefit of the Secured Party and its
successors, endorsees and assigns.  This Security Agreement and the Obligations
shall be governed, enforced and controlled by and in accordance with the laws of
the State of New York.  If any term of this Security Agreement shall be held to
be invalid, illegal or unenforceable, the validity of all other terms hereof
shall in no way be affected thereby.  The Secured Party is authorized to annex
hereto the schedules and exhibits, if any, referred to herein.  Debtor
acknowledges receipt of a copy of this Security Agreement.  If the provisions of
this Security Agreement should conflict with the terms and provisions of any
loan or line of credit agreement entered into by the Debtor with the Secured
Party in connection with the Obligations, the terms and provisions of the loan
or line of credit agreement shall control any conflicting terms and provisions
herein contained.
 
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Security Agreement to be
effective as of the 16th day of September, 2011.


 

    VISTA INTERNATIONAL TECHNOLOGIES, INC.                         By: /s/
Bradley A. Ripps       Name: Bradley A. Ripps       Title: Interim CEO          
          Richard C. Strain                      

 
 
 
7

--------------------------------------------------------------------------------

 
 
 

STATE OF Colorado )         ) SS:   COUNTY OF Arapahoe )              

 
On the 16th day of September in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Bradley A. Ripps,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
 

       
Notary Public
 

 
 

STATE OF NEW YORK )         ) SS:   COUNTY OF ORANGE )              



On the _____ day of September in the year 2011, before me, the undersigned, a
Notary Public in and for said State, personally appeared Richard C. Strain,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.


 

  /s/ Vincent Dipaolo    
Notary Public
 

 
 
8

--------------------------------------------------------------------------------

 
 


SCHEDULE “A”


TO SECURITY AGREEMENT DATED SEPTEMBER 16, 2011
BETWEEN VISTA INTERNATIONAL TECHNOLOGIES, INC.
AND RICHARD C. STRAIN


All right, title and interest of Debtor, whether now owned or hereinafter
acquired, in and to all of Debtor’s personal property and assets of any kind or
nature, wherever so situated (collectively, the “Collateral”), including but not
limited to the following Collateral:


1)           All cash and cash equivalents, accounts, accounts receivable,
agreements, rights, interests, inventory, goods, contract rights, chattel paper,
documents, instruments, general intangibles, furniture, fixtures, equipment,
machinery, apparatus, trade fixtures, consumer goods, Rolling Stock (defined
below) and other assets owned by Debtor; and


2)           All automobiles, trucks, boats, and other rolling stock or moveable
personal property (“Rolling Stock”), including Rolling Stock for which the title
thereto is evidenced by a certificate of title issued by the United States or a
state which permits or requires a lien thereon to be evidenced upon such title,
in which Debtor now or at any time in the future may have an interest; and


3)           All funds or other property of Debtor from time to time in the
possession of Secured Party, with respect to which Debtor agrees that Secured
Party shall have the rights and remedies available under Article 9 of the
Uniform Commercial Code of the State of New York or other applicable law
relating to “cash collateral”;


together in each case, with all proceeds thereof and all substitutions,
replacements and accessions thereto.


9 

--------------------------------------------------------------------------------